Citation Nr: 1424830	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  11-23 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, including as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from August 1983 to June 1991.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in part, denied her claim of entitlement to service connection for a low back disorder.

That February 2010 rating decision also denied her clams of entitlement to service connection for a left knee disorder and posttraumatic stress disorder (PTSD), and in response she filed a timely March 2010 notice of disagreement (NOD) concerning these additional claims, as well.  However, service connection for these other disabilities was later granted in an August 2011 rating decision, and she did not, in response, separately appeal the ratings or effective dates assigned for these other disabilities, so these other claims are no longer at issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

A portion of the Veteran's records are being maintained electronically in the Virtual VA system.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  Indeed, VA is in the process of transitioning to an even newer system, the Veterans Benefits Management System (VBMS), with the hope that it will allow for even faster processing of claims for benefits.  So all future consideration of this appellant's case should take into consideration the existence of this electronic record.

Because this remaining claim of entitlement to service connection for a low back disorder requires further development before being decided on appeal, the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that her low back disorder is secondary to her service-connected left and right knee disabilities.  See her October 2010 Informal Claim and May 2014 Informal Hearing Presentation from her representative.  She was afforded a VA compensation examination for her low back disorder in October 2010.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine with clinical evidence of left lower extremity radiculopathy, and concluded this disability was unrelated to the Veteran's military service.  That opinion, however, only addressed whether the Veteran's low back disorder was directly related to her military service.  The examiner did not provide any opinion addressing whether there is any relationship or correlation between the Veteran's low back disorder and bilateral (left and right) knee disability, in other words did not address the additional - and specifically alleged - notion of secondary service connection.  38 C.F.R. § 3.310(a) and (b) (2013).  This additional opinion must be obtained prior to adjudicating the Veteran's claim, especially since, as mentioned, this is the specific basis of entitlement she is alleging.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Schedule the Veteran for another VA examination concerning her claimed low back disorder.  The claims file, including a complete copy of this remand, must be made available to the examiner, and the examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.


All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding this disability.  Following completion of the examination and review of the claims file, the following must be addressed:

(a) The likelihood (likely, as likely as not, or unlikely) that the Veteran's low back disorder is secondary to her service-connected left and/or right knee disability, meaning proximately due to, the result of, OR aggravated by this service-connected bilateral knee disability, such as from having to overcompensate when walking or standing or bearing any weight on her disabled knees.

In making this determination, the examiner should consider VA treatment records dated in November 2009 and April 2012, which reflect reports by the Veteran of her knee giving way, resulting in a fall and increased low back symptoms, including pain.

However, the examiner should note that the term "aggravation" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve with return to the baseline level of disability.

As well, the term "as likely as not" means at least 
50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

*The prior medical nexus opinion, at the conclusion of the October 2010 VA compensation examination, only commented on the likelihood of direct incurrence of the low back disorder in service, not instead the notion of secondary service connection that is being specifically alleged, hence, the reason the Board needs this additional medical nexus opinion.

2.  Ensure this supplemental opinion is responsive to this additional issue of entitlement to secondary service connection.  If it is not, obtain all necessary additional information so the Board can adjudicate the Veteran's claim on the specific basis being alleged.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  Then readjudicate the Veteran's claim of entitlement to service connection for a low back disorder in light of this and all other additional evidence.  If this claim continues to be denied, send her and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



